                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

UNITED STATES OF AMERICA
v.                                         CASE NO. 3:21cr19/MCR
MICHAEL D. JOHNSON

                            REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on    May 26, 2021

Motion/Pleadings: MOTION TO SEAL “DEFENDANT’S MOTION TO
                  WITHDRAW”
Filed by     Defendant          on    May 26, 2021              Doc. #   23
Response                        on                              Doc. #

           Stipulated          Joint Pleading
           Unopposed           Consented

                                     JESSICA J. LYUBLANOVITS
                                     CLERK OF COURT
                                     /s/ Kathy Rock
                                     Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED.


      DONE and ORDERED this 27th day of May 2021.


                                        M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE
